DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 15, 2022 has been entered. Claim 1-5 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 18, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka (US 4755173) in view of Bowman (US 2005/0101910) and further in view of Augustine (US 2021/0236725).
Regarding claim 1, Konopka a drug infusion set, in which a catheter fixing unit (device of Fig 9) and a drug infusion unit (386, Fig 9) are mounted/unmounted (Col 5, lines 34-46), wherein the catheter fixing unit comprising: a body member (310, Fig 9), which comprises: 5a guide unit (See annotated Fig 9 below), in which a receiving space (space comprising septum 354, Fig 9) of a pre-set shape is formed in a vertical downward direction from an upper surface (See Fig 9), a drug injection unit (See annotated Fig 9 below), in which an accommodation space (space comprising septum 392, Fig 9) of a pre-set shape is formed in a horizontal direction from a side of the body member to communicate with the guide unit (See Fig 9), and into which the drug infusion unit is inserted (Col 11, lines 53-58); and 10a catheter insertion unit (See annotated Fig 9 below), which extends in a downward direction of the guide unit to form an adhesive space that extends to an outside of a lower surface (See Fig 9); a guided insertion member (22 and 26, best seen in Fig 2), which is provided with a guide needle (22, Fig 2), which is inserted into the guide unit (the needle would function similarly in the embodiment of Fig 9 as that is Fig 2 as described in Col 11, lines 1-3 and lines 42-44), disposed to be exposed to the outside through the catheter insertion unit in a state where an air discharge hole (60, Fig 2) is formed at a point where the guide unit is communicated with 15the drug injection unit, and being pierced through a first sealing member (354, Fig 9) (Col 5, lines 47-51; Col 6, lines 30-39); the first sealing member and a second sealing member (392, Fig 9), which are inserted into the receiving space of the guide unit and the accommodation space of the drug injection unit, so as to seal an inside thereof (Col 11, lines 40-52); a catheter (314, Fig 9), which is inserted into the catheter insertion unit (See annotated Fig 9 below) and is formed such that 20the guide needle is allowed to be separated while surrounding a lower outer circumferential surface of the guide needle (Col 11, lines 1-10); and a flow path comprising the catheter consisting Teflon and a heat seal (Col 9, lines 7-14); and a drug configured to moved inside the body member (Col 3, lines 9-23).
Konopka is silent regarding the catheter consisting of polyurethane, and the flow path comprising an adhesive.
Bowman teaches a drug infusion set (10, Fig 1) comprising catheter fixing unit (26, Fig 1) comprising a catheter (76, Fig 9) made of polyurethane (Para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teflon cannula disclosed by Konopka to instead be a polyurethane catheter as taught by Bowman since Bowman teaches that Teflon and polyurethane are art recognized equivalents and can be used to achieve the same result (Para 0051). It has been held that substituting parts of an invention involves only routine skill in the art.
The modified invention of Konopka and Bowman disclose all of the elements of the invention as discussed, however, the modified invention is silent regarding the flow path comprising an adhesive.
Augustine teaches that an adhesive bond used to attach portions of a drug infusion set (40, Fig 6) (heat sealed adhesive bond, see Para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat seal bond disclosed by Konopka and Bowman to instead be an adhesive bond as taught by Augustine since Augustine teaches that heat sealing and adhesive bonding are art recognized equivalents and can be used to achieve the same result (Para 0056). It has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    321
    555
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Konopka, Bowman, and Augustine discloses the body member (310, Fig 9 -Konopka) comprises an air discharge unit (See annotated Fig 9 below), where a discharge space smaller than the receiving space of the guide unit and the accommodation space of the drug injection unit is formed to communicate (See annotated Fig 9 below), and is disposed at a point of intersection of a central axis of the guide unit and a central axis of the drug injection unit (See annotated Fig 9 below), and 5wherein the air discharge hole (60, Fig 2 –Konopka) of the guided insertion member (22 and 26, Fig 2 -Konopka) is disposed in the discharge space of the air discharge unit, so as to discharge an internal air of the drug infusion unit (Col 6, lines 30-39 -Konopka).

    PNG
    media_image2.png
    273
    543
    media_image2.png
    Greyscale

Regarding claim 3, the modified invention of Konopka, Bowman, and Augustine discloses the body member (310, Fig 9 -Konopka) comprises: a fusion protrusion unit (356 and 396, Fig 9 -Konopka), which is formed on a top of the guide unit and on a side of the drug injection unit (See Fig 9 -Konopka), and is fused to upper surfaces of the first sealing member and an upper surface of the second 10sealing member as a projection (See annotated Fig 9 below) with a pre-set thickness protrudes along an outer circumferential surface (Col 6, lines 27-30; Col 11, lines 40-52 -Konopka); and a fusion groove (See annotated Fig 9 below), which is formed at a set depth along the outer circumferential surface of the fusion protrusion unit on an upper surface of the fusion protrusion unit, wherein the fusion protrusion unit is fused to a surface exposed to the outside of the first sealing member (354, Fig 9 -Konopka) and the second sealing member (392, Fig 9 -Konopka), so as to fix the first sealing member and the second sealing member (Col 6, lines 27-30; Col 11 –Konopka; caps 356 and 396 are structured and function much like cap 56 described in the first embodiment).
	Regarding claim 4, the modified invention of Konopka, Bowman, and Augustine discloses the guided insertion member (22 and 26, Fig 2 -Konopka) comprises: a guide needle cap (26, Fig 2 -Konopka), which is coupled to a top of the guide needle to separate the 20guide needle from the body member (Col 5, lines 51-54  -Konopka); and a protection cap (82, Fig 6 -Konopka), which is coupled to a bottom of the body member to be separated from an outer circumferential surface of the catheter, and is mounted and removed, so as to protect the catheter and the guide needle from the outside (Col 10, lines 14-19 -Konopka).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konopka (US 4755173) in view of Bowman (US 2005/0101910) and further in view of Augustine (US 2021/0236725) and further in view of Kornerup (US 7648494).
Regarding claim 5, the modified invention of Konopka, Bowman, and Augustine discloses the drug infusion unit (186, Fig 9 -Konopka) comprises: an injection needle (390, Fig 9 -Konopka), in which one side is inserted into the drug injection unit and through which the drug is injected in a state where the injection needle is penetrated through the 10second sealing member (Col 11, lines 53-58 -Konopka); and 20a drug injection tube (388, Fig 9 -Konopka), in which the injection needle is connected to other end, which is provided through the drug injection member (hub of 386, Fig 9 -Konopka), and which supplies the drug to the injection needle by a pump (Konopka describes that the fluid is delivered by an infusion pump in Col 7, lines 62-65).
The modified invention is silent regarding, the body member comprises: an insertion guide groove, which is symmetrically formed so that a groove with a pre-set length is opened from a front side to a rear side of the insertion guide groove; and a locking protrusion, which is symmetrically formed at opposing ends of the 5insertion guide groove, consists of a right-angled triangle such that a right-angled surface is disposed on one side and a slope is placed on another side; a drug injection member, which comprises: a fixed wing unit, in which one side is inserted into the insertion guide groove, which is formed to be spaced apart to both sides of the injection needle and has a slope where an outer surface is inclined downward to one side thereof; 15a modified wing unit, in which one side is inserted into inside of the locking protrusion to be fixed, and is formed to be spaced apart to both sides of the fixed wing unit and is bent outward; and an elasticity guide groove, which is formed at a connecting point on other side of the fixed wing unit and the modified wing unit and is formed to extend outwardly.
Kornerup teaches a drug infusion set (device of Fig 1) comprising a body member (0B, Fig 1) comprising an insertion guide groove (2 and 13, Fig 3), which is symmetrically formed so that the a groove (13, Fig 3) with a pre-set length is opened from a front side (distal side of insertion guide groove 2, 13) to a rear side (proximal side of insertion guide groove 2, 13) of the insertion guide groove (groove 13 is open to receive the guiding means 8 as seen in Fig. 3); and a locking protrusion (4, Fig 3), which is symmetrically formed at opposing ends of the 5insertion guide groove (See fig 3), consists of a right-angled triangle such that a right-angled surface (surface of locking protrusion 4 interfacing with base 2, Fig 3) is disposed on one side and a slope (sloped side of locking protrusion 4 that opposes the flat side, Fig 3) is placed on other side; wherein a drug infusion unit (0A, Fig 1) comprises: an injection needle (6, Fig 2) in which one side is inserted into the drug injection unit (3, Fig 3); a drug injection member (8 and 9, Fig 2), which comprises: a fixed wing unit (8, Fig 2), in which one side is inserted into the insertion guide groove (Col 7, line 65- Col 8, lines 25; Also see Fig 1), which is formed to be spaced apart to both sides of the injection needle (6, Fig 2) and has a slope (outer U-shaped sloped surface, best seen in Fig. 5) where an outer surface is inclined downward to one side thereof (See Fig 5); 15a modified wing unit (9, Fig 2), in which one side (10, Fig 2) is inserted into inside of the locking protrusion to be fixed (Col 8, lines 15-17), and is formed to be spaced apart to both sides of the fixed wing unit and is bent outward (See Fig 2; the arms 9 are bent outward in the engaged position and are bent inward to disengage them as described in Col 9, lines 7-11); and an elasticity guide groove, which is formed at a connecting point on other side of the fixed wing unit and the modified wing unit and is formed to extend outwardly (See annotated Fig 2 below; they are extended outward until an inward force is applied to disengage the arms 9 as described in Col 9, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body member and drug infusion unit to comprise the insertion guide groove, locking protrusion, and drug injection member as taught by Kornerup in order to have a drug infusion set wherein the catheter fixing unit and drug infusion unit are easy to engage and disengage even when the user has reduced dexterity (Col 8, lines 58-60). 

    PNG
    media_image3.png
    642
    600
    media_image3.png
    Greyscale

Response to Arguments
	Applicant’s arguments regarding Augustine being a different technical field and one of ordinary skill in the art would not combine Augustine with Konopka and Bowman have been full considered but are not persuasive. According to MPEP 2141.01(a)(I), a reference is analogous art if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Augustine teaches a drug infusion set as illustrated in Fig 6 and described in Para 0050 and thus it is from the same field of endeavor. Additionally, Augustine is used to teach that heat sealing and adhesives were known equivalents in the art at the time of filing. One of ordinary skill in the art would know how to apply an adhesive to attach a catheter to a hub.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783